DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I encompassing currently pending claims 1-30, 54-55 in the reply filed on 04-01-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). For the component which is modified in the chimeric receptor the applicant chose the “spacer” element. Applicant additionally elected a species of evaluation parameter for the “tonic signaling” of the chimeric receptor, the metabolic activity as terminally defined by a ratio of glucose to lactate in cells comprising the chimeric receptor. Claims 8-15, 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as directed to non-elected species of evaluating (non-metabolic) and  receptor component evaluation outside of the spacer modifications there being no allowable generic or linking claim. Therefore claims 1-7, 16, 17, 23-30, 54, 55 are examined on the merits below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 23, 30  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudecek et al (Cancer Immunology Research, September 11 2014,pp 125-135). The instant claim 1 describes a method which comprises evaluating tonic signaling in cells comprising an engineered chimeric receptor which has a spacer and an antigen recognition domain.  As described in the instant application, “tonic signaling” may be evaluated through assessment of a wide number of parameters which are ultimately related to, activation of cells through the stimulation of the receptor of interest in the absence of antigenic engagement of the receptor (instant application 0011, 0105-0112). The instant application thus relates proper antigenic driven cell activation and aberrant “tonic signaling” to a wide variety of metabolic and other parameters which measure, specifically T cell activation. Typically, in the case of a chimeric antigen receptor comprised in a T cell the antigenic stimulation would be appropriately elicited by the binding of the antigen binding moiety of the CAR, often an antibody derived antigen binding domain. Any stimulation operating outside of this mechanism could be considered aberrant “tonic signaling”. In anticipation of the instant claim 1, the disclosure of Hudecek describes the testing of various chimeric antigen constructs with comparison of different spacer lengths and compositions, positioned between the antigen binding domain and transmembrane domain-intracellular signalling domain components of the CAR (abstract, figure 1a). The various constructs were expressed in T cells and tested for function in-vivo through assessment of measure of “activation induced cell death” (p127, last paragraph). Cells comprising the different spacer length chimeric antigen receptors were injected into tumor free (no cognate antigenic stimulation) mice and assessed for activation induced cell death (p128 column 2, figure 4). Indications of tonic signaling were found in that certain constructs were activated locally in the absence of tumor cells (no antigenic stimulation)(figure 4B). With respect to claim 2 the cells comprising the constructs were assessed for the ability to be stimulated through antigenic stimulation in-vitro and in-vivo with an endpoint of killing of tumor cells expressing the cognate antigen (CD19)(figure 1C, figure 2). With respect to the claims 3, 4, 5, the investigators in Hudecek describe that after elucidating that the “long” spacer as above was subject to activation (tonic signaling) induced cell death as hypothetically caused by extraneous Fc receptor binding of spacer regions in CAR constructs they then modified the spacer domains to for instance remove CH2 regions of the spacer derived from the IgG4 constant region (p132-p133). In regards to the claims 6 and 7 the tonic signaling of T cells comprising the constructs with “long” and “short” spacer chimeric antigen receptors were compared to each other, the “short” spacer was as assessed not suspect of tonic signaling which would result in activation induced cell death (in the absence of antigen stimulation), and therefore qualifies as a control vector without tonic signaling. The disclosure of Hudecek measures the production of cytokines by CAR-T cells with spacer elements of various lengths (interferon-gamma, figures 1, 4, 5) in the conditions of both antigenic stimulation and control (no antigen). As the specification describes (0101) that metabolic activity may be measured that reflects that the T cells are more activated, and that one of these methods may comprise evaluating the level of one or more compounds which are secreted by the cells the limitations of claims 6 and 7 are met.  In regards to claim 23, the investigators specifically selected particular  spacer lengths and content for the purpose of evaluation (title, abstract, figure 1).  In regards to the claim 30 the spacer domains tested in the disclosure of Hudecek were derived from the IgG4 molecule and therefore did not comprise a CH2  from IgG2 (paragraph 1 p 126).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 24-29, 54-55  are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek as applied to claim 1 above, and further in view of Jensen et al (US20150306141A1). In regards to the claims 26-29, the disclosure of Hudecek teaches all the limitations of the claims as described above, but does not specifically disclose utilizing IgG2 full constant region derived spacer sequences in the chimeric antigen receptor molecules of the invention. The disclosure of Hudecek does however disclose that utilizing an IgG4 spacer with a substitution comprising particular CH2 derived sequences from the IgG2 molecule and testing for the tonic signalling which may results in activation induced cell death as described above for the base IgG4 derived “long spacer” results in a CAR molecule that is more resistant to tonic signaling that was described in the assays of Hudecek. The additional related disclosure Jensen et al describes that testing the effectiveness of CAR molecules of different spacer lengths may be achieved utilizing spacer molecule sequences derived from a variety of IgG subclass variants including the IgG2 molecule (0107). As described by Jensen spacer sequence may include the IgG2 CH2, CH3, hinge region and any combination thereof. It would therefore be obvious to utilize the IgG2 sequences of Jensen for benefits particularly of the lack of Fc receptor binding of particular sequences derived from IgG2 as described by the disclosure of Hudecek for the purposes of deriving a chimeric antigen receptor molecule with a spacer domain which is resistant to deleterious effects of “tonic signaling” derived from aberrant activation of the receptor in the absence of direct antigenic stimulation thus leading to a more effective and long lasting chimeric receptor comprised cell in-vivo.  In regards to the claims 24 and 25 and the particular description additional limitations that the method comprises selecting a spacer length based on whether the target epitope which is recognized by the antigen binding domain of the chimeric receptor is membrane proximal (select >150 amino acid spacer), or membrane distal or “exposed” (select < 50 amino acid spacer).  In regards to the claim 25 the disclosure of Jensen describes the testing of chimeric antigen receptors which are directed to a membrane distal (N-terminal) domain of the ROR1 a “hinge only” short 12 amino acid (<50 amino acid spacer) functioned best with regards to tumor lysis when compared to longer length spacer domains (0205).  Likewise, the disclosure of Jensen further describes that when a ROR1 epitope that is membrane proximal was targeted by the CAR antigen binding domain, specific lysis of ROR+ target cells was achieved with “long spacer” of 229 amino acids (0203)(0208). It would therefore be obvious to utilize spacer lengths as described by Jensen with the criteria as described in claims 24 and 25 for the purposes of optimizing efficient target cell antigen positive cell lysis by directed CAR-T cells, thereby treating a cancer which expresses the antigen of interest. Likewise, one would test the cells for tonic signalling as described in the disclosure of Hudecek. 
With respect to claim 16 and the requirement that the assay for tonic signaling as assayed through measuring metabolic activity is performed within 3 days of the transduction of effector cells, the disclosure of Hudecek and Jensen typically created and expanded the transduced cells for a number of days greater than 3 days to achieve sufficient numbers of cells to perform all of the studies that were chosen. However, for instance once cells were obtained the assay of Hudecek and Jensen, for instance the in-vivo assay which detected tonic signalling  of the chimeric antigen receptor cells as measured by activation in the absence of antigen was performed within 3 days of injection of the cells comprising the chimeric antigen receptor into tumor free mice. It would therefore be obvious to utilize the procedure of Hudecek (and Jensen) to assay samples of cells within 3 days of performing the initial cellular transduction for the purposes of testing aliquots of cells that are representative of the broad heterogenous cell population that is present when performing particularly locus non-specific polynucleotide integration procedures. 
Claims 54 and 55 describe what basically amounts to an iterative process in which chimeric receptor spacer domain as conventionally located between an antigen recognition domain and a transmembrane domain is initially tested and then a second spacer with different length is tested, and the two are compared to determine the receptor which has the lowest level of tonic signaling. Claim 55 continues the process of claim 54 for an unlimited number of iterations until a receptor with the lowest tonic signaling is chosen.  The disclosure of Hudecek describes the claimed process as Hudecek created various constructs which comprised for instance short and long spacer elements, and then tested one/both in-vivo in which tonic signaling was detected. Hudecek then modified constructs (including those of other antigen recognition domains) to vary the length of the spacer to correlate with the spacer which was found to be resistant to tonic signaling in the initial assay.  The claimed specific assay design-build-test system as described is therefore obvious when considering the disclosure of Hudecek and Jensen. One would be motivated to utilize a system as described for the purposes of effectively testing spacer lengths in a particular construct and then utilizing such a spacer in another construct which may not have an identical antigen binding domain. Such testing system would allow for efficient identification of the tonic signaling, aberrant signaling and cell death as described by the disclosure of Hudecek and elimination of this undesirable side effect in constructs of the invention.   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudecek as applied to claim 1 and claim 6 above, and further in view of Ammer et al. (US20110312512). The disclosure of Hudecek describes the limitations of claims 1 and 6 as described above, but does not particularly describe that one may analyze the ratio of glucose to lactate in as produced by a cell that comprises the chimeric receptor. The disclosure of  Ammer relates in one aspect to the detection and analysis of metabolic parameters of glucose and lactate in cultures of T cells which are activated to proliferate in-vitro through utilization of anti-CD3 antibody and IL-2 stimulation which provides a first signal through the TCR (zeta chain) and a second signal through the IL-2 receptor (alpha/CD25-beta-gamma chains) to induce increased metabolic activity and cell division, the result of which is an increase in culture glucose consumption and corresponding increase in lactate production (lactic acid as a result of cellular glycolysis) (0226)(Figure 8). As the disclosure of Hudecek, as described above relates to detection of tonic signaling in-vivo through aberrant activation of CAR-T cells in-vivo in the absence of antigen stimulation, it would be obvious to utilize a simple in-vitro assay of T cell activation/increased metabolic activity as disclosed by Ammer for the purposes of detecting such tonic signaling in-vitro prior to testing the chimeric receptor constructs in more expensive and experimentally complicated in-vivo systems.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "following one or both of the evaluating steps" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only includes a single evaluation of tonic signaling step in cells comprising the chimeric receptor. 
Conclusion
Summary: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644          

/AMY E JUEDES/             Primary Examiner, Art Unit 1644